Citation Nr: 1040637	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-03 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for treatment purposes only 
under 38 U.S.C. Chapter 17, for depression. 

2.  Entitlement to service connection for treatment purposes only 
under 38 U.S.C. Chapter 17, for right heel disability. 

3.  Entitlement to service connection for treatment purposes only 
under 38 U.S.C. Chapter 17, for left heel disability. 


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The appellant had military service from March 1969 to August 1970 
for which he received a discharge under conditions other than 
honorable (OTH).  Service personnel records establish that he had 
301 days lost time under 10 U.S.C. § 972 (from May 4, 1969 
through June 23, 1969, August 4, 1969 through February 26, 1970, 
and from June 4, 1970 through July 17, 1970) for periods of 
absence without leave, pre-trial confinement, and confinement as 
the result of a court-martial.  

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois 
which denied entitlement to service connection for the 
disabilities at issue.  (Although the rating decision also denied 
service connection for treatment purposes for two other 
disabilities, the appellant's notice of disagreement did not 
reflect a disagreement with those two disabilities.)  

In a December 2005 Statement of the Case (SOC), the RO determined 
that the appellant's character of discharge constitutes a bar to 
the payment of VA benefits.  In a separate December 2005 SOC, the 
RO denied service connection for treatment purposes under 
38 U.S.C. Chapter 17.  In his VA Form 9, the appellant checked 
both boxes with regard to whether he was appealing all issues on 
the SOC or appealing only some issues.  He further listed only 
the three issues with regard to service connection for treatment 
purposes only under 38 U.S.C. Chapter 17.  Finally, he referenced 
the December 27, 2005 SOC (although the SOC is actually dated 
December 22, 2005, the accompanying Chapter 17 SOC letter is 
dated December 27, 2005).  The appellant attached a copy of that 
SOC to the VA Form 9.  Based on the foregoing, the Board finds 
that the appellant has only appealed the denial of entitlement to 
service connection for treatment purposes only under 38 U.S.C. 
Chapter 17.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Right and Left Heel

A VA examination of the appellant's bilateral feet was obtained 
in February 2005.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
was adequate; however, the accompanying opinion was not. 

The appellant avers that he had stress fractures in the service.  
The STRs appear negative for stress fractures; however, they do 
reflect complaints of heel pain.  The appellant's STRs reflect 
that in April 1969, two weeks after entry into active service, 
the appellant sought treatment for his right ankle/foot.  It was 
noted to be a sprain of the right foot.  He was ordered to not 
run, jump, or march for three days.  Subsequent April STRs note 
"bad heels", that the appellant's feet were swollen and hurt, 
that he was to soak his feet, and that he was ordered to light 
duty, no prolonged walking, and no prolonged standing.  He was 
noted to have Achilles tendonitis.  A July 1969 STR reflects that 
the appellant was seen for his feet, and was "capable of 
returning to regular duty."  The appellant's July 1970 medical 
evaluation for separation purposes reflects that the appellant's 
feet were noted to be normal.

An April 2002 private medical record reflects that the appellant 
complained of right heel pain for the past two weeks.  He 
reported a history of stress fractures of the bilateral heels.  
He complained of occasional numbness in that area.  An x-ray 
indicated a small plantar spur.  

A May 2002 private medical record reflects that the appellant was 
seen for pain of the right heel.  It was noted that pain was 
present for five weeks duration.  

An October 2002 progress note (mental health) reflects that the 
appellant reported that he had been diagnosed with a torn 
ligament in his foot. 

October 2002 through January 2003 private medical record reflects 
that the appellant wore orthotics on his feet, had significant 
heel pain of the right extremity, and had not responded to 
treatment.  It was noted that "[m]uch of this centers from 
previous fractures of both heels which has made him more prone to 
this type of condition" (See January 2003 record).

A February 2005 VA examination report reflects that the appellant 
reported that he had sore feet in basic training, which were 
treated, and that he went AWOL (absent without leave).  He avers 
that when the police apprehended him approximately 30 days later, 
his feet were feeling better.  He further avers that after 
returning from AWOL, he got sore feet again and was told that he 
had some stress fractures of the right heel.  He further states 
that they bothered him more in 1970 and was told he had a stress 
fracture.  He further states that he had some minor problems 
"off and on" throughout the years, but really about 1999, the 
feet started getting worse.  The appellant's service personnel 
records reflect that the appellant was initially AWOL from May 4, 
1969 to June 23, 1969.  The appellant's STRs are negative for any 
subsequent complaints of, or treatment for, a heel or foot 
disability.  

The VA examiner, upon clinical examination, and a review of the 
appellant's STRs opined that stress fractures of 1969 are less 
likely than not related to his current plantar fasciitis.  The 
examiner also found that the Achilles tendonitis in service was 
not related to his current problem.  (The Board notes that the VA 
examiner referred to the Achilles tendonitis of April 2002; 
however, the Achilles tendonitis was diagnosed in service in 
April 1969).  Unfortunately, the VA examiner did not provide a 
rationale for his opinion. See Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008).  Therefore, the Board finds that a supplemental 
opinion is warranted. 

Depression

The appellant's service personnel records reflect that he entered 
active duty on March 25, 1969.  He was AWOL from May 4, 1969 to 
June 29, 1969.  He was again AWOL from August 4, 1969 to January 
15, 1970.  He was in confinement from January 19, 1970 to May 5, 
1970.  He was again AWOL from June 4, 1970 to July 17, 1970.  In 
July or August 1970, the appellant requested that he be 
discharged in lieu of court martial.  The appellant was separated 
from the service on August 18, 1970 under other than honorable 
conditions  

The appellant's STRs are negative for any complaints of 
depression in service.  A post service private medical record in 
December 1998 reflects that the appellant stated that he had 
anxiety and nervousness which was getting worse.  A July 1999 
private medical record reflects that the appellant reported that 
he had been depressed for four or more years.  An August 1999 
private clinical record reflects that the appellant reported he 
was depressed for four years.  A subsequent August 1999 reflects 
that the appellant reported he had been depressed for a number of 
years, and that it had gotten worse since 1997 when he was 
injured on the job.  A December 1999 private medical record 
reflects that the appellant's physical problems lead to his 
depression.  A June 2001 record reflects the appellant reported 
that he was very oppositional in service and had been badly 
abused.  A September 2002 record reflects he reported that he was 
imprisoned in service for failure to adapt.  A February 2003 
record reflects the appellant reported that he felt guilty about 
how he acted in the service, and that a friend had suggested that 
maybe he had been depressed in the army.  An April 2003 report 
reflects that the appellant reported that he thinks that he 
became depressed after he broke his heels in the military and was 
transferred to another unit.  The Board finds that a VA 
examination and opinion to determine whether the appellant has 
depression causally related to active service is warranted.  

Other Disability Benefits Adjudication

The appellant has reported that he receives Social Security 
Administration (SSA) compensation.  The record also reflects that 
the appellant may have previously filed for "union disability" 
(See December 1999 private medical record).  No such records are 
associated with the claims file.  The record reflects that the 
appellant has non-service-connected disabilities and the record 
is unclear as for which disabilities the appellant is receiving 
disability compensation.  The Board also notes that a July 1999 
private medical record reflects that the appellant's disability 
application had been denied, although it does not state if this 
was a union or SSA application.  The Board finds that VA should 
attempt to obtain any union or SSA records with regard to 
compensation to the appellant.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision, if any, which considered 
the Veteran's entitlement to disability 
benefits, including all medical records 
used to make the decision.  

2.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any union disability 
benefits application and adjudication based 
on a heel disability and/or depression.  
After obtaining a completed VA Form 21-4142, 
the AOJ should attempt to obtain a copy of 
the union's decision, including all medical 
records used to make the decision.  

3.  Thereafter, make arrangements with the 
same clinician who conducted the February 
2005 VA examination, if possible, to provide 
a supplemental medical opinion in this case.  
The clinician should review the claims file.  
If the same clinician is not available, the 
appellant should be afforded a VA 
examination by another clinician to 
determine the extent and etiology of any 
current right and/or left heel disability.  
All necessary tests should be performed.  

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the appellant's current 
right and/or left heel disability is 
causally related to active service.  The 
clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should 
discuss whether the STRs reflect 
fractures of the heel(s), and 
reconcile his/her opinion with the 
January 2003 opinion by the private 
medical clinician. 

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The appellant should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 38 
C.F.R. § 3.655 (2010).  

4.  Schedule the appellant for a psychiatric 
examination to determine if he has an 
acquired psychiatric disability, to include 
depression.  The clinician should provide an 
opinion as to whether it is at least as 
likely as not (whether there is a 50 percent 
or greater probability) that the appellant 
has any such disability causally related to 
active service.  The clinician is requested 
to provide a complete rationale for his or 
her opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The appellant should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 38 
C.F.R. § 3.655 (2010).  

5.  Thereafter, readjudicate the issues on 
appeal.  If any benefit(s) sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


